DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the application filed on 07/12/2021.
Claims 21-40 have been added.
Claims 1-20 have been canceled.
Claims 21-40 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure Statement(s) filed 07/20/2021 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea,  the analysis is provided below.
Step 1 (Statutory Categories)
Step 2A – Prong One (Do the claims recite an abstract idea?) -  The idea is recited in the claims, in part, by:
scanning pre-generated target information to obtain continuous text information;
obtaining, from the continuous text information, at least two pieces of user identity information associated with two or more different users;
displaying the at least two pieces of user identity information; and
performing a payment operation on the at least two pieces of user identity information based on information entered by a user.
The steps of scanning pre-generated target information to obtain continuous text information…obtaining, from the continuous text information, at least two pieces of user identity information associated with two or more different users…displaying the at least two pieces of user identity information and performing a payment operation on the at least two pieces of user identity information based on information entered by a user under the broadest reasonable interpretation covers commercial or legal interactions (including marketing or sales activities or behaviors) but for the recitation of generic computer components.   That is other than reciting a first device, an instant messaging program, a server/payment server, a non-transitory computer-readable storage medium, one or more computers with memory devices coupled to storage mediums, nothing in the claim elements are directed towards anything other than commercial or legal interactions, in the claims are directed towards commercial interaction for performing payment operations based in information read from a continuous text.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical a first device, an instant messaging program, a server/payment server, a non-transitory computer-readable storage medium, one or more computers with memory devices coupled to storage mediums.  The first device, instant messaging program, server/payment server, non-transitory computer-readable storage medium, one or more computers with memory devices coupled to storage mediums are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and limits the judicial exception to the particular environment of mobile computers.  Mere instructions to apply the judicial exception using generic computer components and limiting the judicial exception to a particular environment are not indicative of a practical application (see MPEP 20106.05(f) and MPEP 20106.05(h)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using a first device, an instant messaging program, a server/payment server, a non-transitory computer-readable storage medium, one or more computers with memory devices coupled to storage mediums to perform the steps of scanning pre-generated target information to obtain continuous text information…obtaining, from the continuous text information, at least two pieces of user identity information associated with two or more different users…displaying the at least two pieces of user identity information and performing a payment operation on the at least two pieces of user identity information based on information entered by a user amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an Electric Power Group court decision). The claims are not patent eligible.
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole.  For instance, claims 22, 25-27 further define the abstract idea and are all steps that fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas. The use of the instant messaging program, user device, payment server in claims 23, 24, and 28 is generally linking the use of the judicial exemption to a particular technical computing environment (mobile computers). The Dependent claims when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 23, 25-29, 31, 33-37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen (US Patent 10,223,664) “Gillen” in view of Bo, et al. (Chinese Patent Publication CN103607377A, Espacenet English translation provided), “Bo”.
As per claim 21, Gillen discloses:
A computer-implemented method, comprising: 
obtaining, by the first device from the continuous text information, at least two pieces of user identity information associated with two or more different users;  see col. 16 lines 2-30, col. 17 lines 13-37, col. 18 lines 51-55 An action identifier may be one or more alphanumeric characters, symbols, images, sounds, icons, smileys, ideograms, colors, graphics, strings, codes, barcodes, tags, Aztec Codes, MaxiCodes, Data Matrices, Quick Response (QR) Codes, electronic representations, and/or the like. An action identifier may identify and/or trigger/initiate one or more actions that are to be carried out by an appropriate computing entity (e.g., carrier/transporter computing entity 100, user computing entity 110, payment computing entity 115, retailer computing entity 120, social media computing entity 125, mobile entity communications network)…After John (e.g., operating a user computing entity 110) provides the message (e.g., sends, transmits, posts, initiates, and/or similar word used herein interchangeably), an appropriate computing entity can analyze the message (Block 415 of FIG. 4A). Analyzing the message may include determining/identifying the users/parties of the message (e.g., consignor/sender and consignee/intended recipient of the SMS text message) and determining/identifying whether any action identifiers are present in the message… In FIGS. 11 and 12, #PayShipUPS and $$PayShipUPS are action identifiers that are used to trigger/initiate payment for the item and shipment of the item identified in or associated with the message using UPS. These action identifiers can also trigger payment disbursement to the seller for the item. Further, #SocialBuyUPS, *SocialBuyUPS, #GroupBuyUPS, and *GroupBuyUPS are action identifiers that are used to trigger/initiate the purchase of one or more items identified in or associated with the message using UPS in accordance with the corresponding group buying rules and/or social buying rules. As also shown in FIGS. 11 and 12, #PayShipCarrierName and $$PayShipCarrierName are action identifiers that are used to trigger/initiate payment for and shipment of the item identified in or associated with the message using the identified carrier/transporter entity. And *GroupBuyRetailerName and *SocialBuyRetailerName are action identifiers that are used to trigger/initiate purchase of one or more items identified in or associated with the message using the identified retailer in accordance with the corresponding group buying rules and/or social buying rules.
displaying, by the first device, the at least two pieces of user identity information; and see fig. 18, showing the action identifier and users being displayed, col. 23 lines 23-36, In each of the above examples, the parties to the sales/purchase transaction are either included as part of the message and/or are determinable/identifiable from information/data in the message. For example, in FIG. 19, the parties are determinable/identifiable by their Twitter IDs in the message. The buyer is @JohnDoes899, and the retailer is @XYZCo. In FIG. 21, the parties are similarly determinable/identifiable: the buyer is John Doe (johndoe7), and the retailer is XYZ Co. In FIG. 25, the parties are determinable/identifiable from the phone numbers used to send and receive the text messages: the buyer is 555.888.1212, and the retailer is 87994. Further, in each message, an action identifier is included. In these particular examples, the action identifiers are #ShipUPS and YES.
performing, by the first device, a payment operation on the at least two pieces of user identity information based on information entered by a user of the first device. see col. 26 lines 20-30, col. 28 lines 10-17, After John (e.g., operating a user computing entity 110) provides the message (e.g., sends, transmits, posts, initiates, and/or similar word used herein interchangeably), an appropriate computing entity can analyze the message (Block 415 of FIG. 4A). Analyzing the message may include determining/identifying the parties of the message (as noted above) and determining/identifying whether any action identifiers are present in the message… The message can identify the purchasing party based on the user's/party's Twitter ID, phone number, or user ID. Based on the message provided, an appropriate computing entity can determine/identify (e.g., resolve) the accounts/profiles for any parties using the Twitter IDs, phone numbers, or user ID. As part of initiating/triggering the purchase of the book, an appropriate computing entity can initiate/trigger payment for the book and the transfer of the requisite funds to any appropriate entities/parties (e.g., retailers, carriers/transporters, shippers).
Gillen does not expressly disclose the following, Bo, however discloses:
scanning, by a first device, pre-generated target information to obtain continuous text information;  [0010-0012], [0017], [0039], [0150-0156], [0181], [0269] The graphic code displayed is scanned by a camera… In summary, the information sharing apparatus provided in this embodiment obtains at least two unique identification strings corresponding to each of the original information to be shared, and combines the obtained at least two unique identification strings into an overall identification string; The string is converted into a graphic code; the graphic code is shared to the target terminal;… Obtaining at least two of the unique identifier strings that are obtained are arranged end to end in a predetermined order, and a predetermined separator is added between each two adjacent ones of the unique identifier strings to distinguish;… For example, in practical applications, the QR code encoding mode may be a QRCode two-dimensional code standard generation algorithm (GB/T 18284-2000), and a matrix containing the entire identification string is obtained by the two-dimensional code standard generation algorithm. QR code.
It would have been obvious to one of ordinary still in the art to include in method of conducting a payment with multiple payees of Gillen with the ability to combine the information into a single string and then convert the information into a QR code for sharing the information as taught by Bo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, Bo provides a motivation that sharing information one by one vs combining the information into one string is not as time consuming for the user [0005].

As per claim 23, Gillen discloses:
wherein the pre-generated target information includes a QR code, and the QR code is generated by an instant messaging program installed on a second device. see col. 16 lines 2-30, col. 17 lines 13-37, col. 18 lines 51-55 An action identifier may be one or more alphanumeric characters, symbols, images, sounds, icons, smileys, ideograms, colors, graphics, strings, codes, barcodes, tags, Aztec Codes, MaxiCodes, Data Matrices, Quick Response (QR) Codes, electronic representations, and/or the like. An action identifier may identify and/or trigger/initiate one or more actions that are to be carried out by an appropriate computing entity (e.g., carrier/transporter computing entity 100, user computing entity 110, payment computing entity 115, retailer computing entity 120, social media computing entity 125, mobile entity communications network)…After John (e.g., operating a user computing entity 110) provides the message (e.g., sends, transmits, posts, initiates, and/or similar word used herein interchangeably), an appropriate computing entity can analyze the message (Block 415 of FIG. 4A). Analyzing the message may include determining/identifying the users/parties of the message (e.g., consignor/sender and consignee/intended recipient of the SMS text message) and determining/identifying whether any action identifiers are present in the message…  A payment computing entity 115 may have access to a user's social media messages. An electronic message/notification may be an email message, a text-based message, an SMS message, an MMS message, a tweet, a retweet, a Yo, a notification, a status update, a post, a direct message, a picture, an image, a graphic, a video, a webpage, an icon-based message, a flash, a reply, a response, an update, a share, a vote, a blog, a reblog, a checkin, a tag, a presence, an event, a group message, a chat, a view, a read, and/or similar words used herein interchangeably depending on the platform/application being used…

As per claim 25, Gillen discloses:
wherein the user identity information includes at least one of account information, account number information, or bank card number information. see col. 26 lines 20-30, col. 28 lines 10-17, After John (e.g., operating a user computing entity 110) provides the message (e.g., sends, transmits, posts, initiates, and/or similar word used herein interchangeably), an appropriate computing entity can analyze the message (Block 415 of FIG. 4A). Analyzing the message may include determining/identifying the parties of the message (as noted above) and determining/identifying whether any action identifiers are present in the message… The message can identify the purchasing party based on the user's/party's Twitter ID, phone number, or user ID. Based on the message provided, an appropriate computing entity can determine/identify (e.g., resolve) the accounts/profiles for any parties using the Twitter IDs, phone numbers, or user ID. As part of initiating/triggering the purchase of the book, an appropriate computing entity can initiate/trigger payment for the book and the transfer of the requisite funds to any appropriate entities/parties (e.g., retailers, carriers/transporters, shippers).

As per claim 26, Gillen discloses:
using, by the first device, the at least two pieces of sub-text information as the at least two pieces of user identity information.  see col. 26 lines 20-30, col. 28 lines 10-17, After John (e.g., operating a user computing entity 110) provides the message (e.g., sends, transmits, posts, initiates, and/or similar word used herein interchangeably), an appropriate computing entity can analyze the message (Block 415 of FIG. 4A). Analyzing the message may include determining/identifying the parties of the message (as noted above) and determining/identifying whether any action identifiers are present in the message… The message can identify the purchasing party based on the user's/party's Twitter ID, phone number, or user ID. Based on the message provided, an appropriate computing entity can determine/identify (e.g., resolve) the accounts/profiles for any parties using the Twitter IDs, phone numbers, or user ID. As part of initiating/triggering the purchase of the book, an appropriate computing entity can initiate/trigger payment for the book and the transfer of the requisite funds to any appropriate entities/parties (e.g., retailers, carriers/transporters, shippers).
Gillen does not expressly disclose the following, Bo, however, discloses:
wherein obtaining, by the first device from the continuous text information, the at least two pieces of user identity information associated with the two or more different users comprises: removing, by the first device, one or more separation string in the continuous text information to obtain at least two pieces of sub-text information; and [0112-0119], [0177], [0212] Detecting whether the data is data including at least two unique identification strings and a predetermined delimiter exists between every two adjacent unique identification strings… Parsing the entire identifier string to obtain a unique identifier string corresponding to each of the at least two original information to be shared… For example, if there are four applications, the corresponding unique identification strings are “322”, “6001”, “2350”, “1206”, and the space identifier is used as a separator, and the unique identification strings corresponding to the above four applications are predetermined… For example, if the overall identification string to be parsed is "322 6001 2305 1206", then the four unique identification strings can be parsed as "322", "6001", "2350", "1206", and the above four unique The identification strings each represent four original information to be shared.
It would have been obvious to one of ordinary still in the art to include in method of conducting a payment with multiple payees of Gillen with the ability to remove the separator string when identifying the pieces of information being shared via text as taught by Bo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, Bo provides a motivation that sharing information one by one vs combining the information into one string is not as time 

As per claim 27, Gillen discloses:
wherein obtaining, by the first device from the continuous text information, the at least two pieces of user identity information associated with the two or more different users comprises: transmitting, by the first device to a server, the continuous text information; col. 18 lines 51-65, After John (e.g., operating a user computing entity 110) provides the message (e.g., sends, transmits, posts, initiates, and/or similar word used herein interchangeably), an appropriate computing entity can analyze the message (Block 415 of FIG. 4A). Analyzing the message may include determining/identifying the users/parties of the message (e.g., consignor/sender and consignee/intended recipient of the SMS text message) and determining/identifying whether any action identifiers are present in the message. That is, an appropriate computing entity can determine/identify whether any action identifiers in the form of alphanumeric characters, symbols, images, sounds, icons, smileys, ideograms, colors, graphics, strings, codes, barcodes, tags, Aztec Codes, MaxiCodes, Data Matrices, QR Codes, electronic representations, and/or the like are present in the message.
using, by the first device, the at least two pieces of sub-text information as the at least two pieces of user identity information. see col. 26 lines 20-30, col. 28 lines 10-17, After John (e.g., operating a user computing entity 110) provides the message (e.g., sends, transmits, posts, initiates, and/or similar word used herein interchangeably), an appropriate computing entity can analyze the message (Block 415 of FIG. 4A). Analyzing the message may include determining/identifying the parties of the message (as noted above) and determining/identifying whether any action identifiers are present in the message… The message can identify the purchasing party based on the user's/party's Twitter ID, phone number, or user ID. Based on the message provided, an appropriate computing entity can determine/identify (e.g., resolve) the accounts/profiles for any parties using the Twitter IDs, phone numbers, or user ID. As part of initiating/triggering the purchase of the book, an appropriate computing entity can initiate/trigger payment for the book and the transfer of the requisite funds to any appropriate entities/parties (e.g., retailers, carriers/transporters, shippers).
Gillen does not expressly disclose the following, Bo, however discloses:
receiving, by the first device from the server, at least two pieces of sub-text information; and [0020], [0029-0030], [0042], [0267] The information obtaining unit 782 is configured to obtain, according to the unique identifier string parsed by the identifier string parsing unit 781, at least two pieces of introduction information of the original information to be shared from the server, and display the information;… Detecting whether the data carried by the graphic code is an overall identification string, and the overall identification string is obtained by combining a unique identification string corresponding to at least two original information to be shared… And if the detection result is the overall identifier string, acquiring the at least two original information to be shared according to the overall identifier string.
It would have been obvious to one of ordinary still in the art to include in method of conducting a payment with multiple payees of Gillen with the ability to remove the separator string when identifying the pieces of information being shared via text as taught by Bo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, Bo provides a motivation that sharing information one by one vs combining the information into one string is not as time consuming for the user and by parsing the whole string using the string identifier at least two original information can be shared and subsequently displayed [0005, 0042].

As per claim 28, Guillen discloses:
wherein the server is a payment server, one of the two or more different users is a payee or a business, and the user of the first device is a payor or a customer of the business. col.10 lines 61 – col. 11 line 12, col. 16 lines 22-29 and 56-65,  In one embodiment, a payment computing entity 115 may include one or more components that are functionally similar to those of the carrier/transporter computing entity 100, the user computing entity 110, the retailer computing entity 120, social media computing entity 125, and/or the like… An action identifier may identify and/or trigger/initiate one or more actions that are to be carried out by an appropriate computing entity (e.g., carrier/transporter computing entity 100, user computing entity 110, payment computing entity 115, retailer computing entity 120, social media computing entity 125, mobile entity communications network). Exemplary action identifiers are shown in FIGS. 11, 12, 13A, and 13B… In FIG. 12, $$PayShip is an action identifier that is used to trigger/initiate payment for and shipment of the item identified in or associated with the message. In FIG. 13A, the symbol custom character is an action identifier that is used to trigger/initiate payment for and shipment of the item identified in or associated with the message. In FIG. 13B, the graphic/icon custom character is an action identifier that is used to trigger/initiate payment for and shipment of the item identified in or associated with the message.

As per claim 31, Gillen discloses:
wherein the pre-generated target information includes a QR code, and the QR code is generated by an instant messaging program installed on a second device operated by one of the two or more different users. see col. 16 lines 2-30, col. 17 lines 13-37, col. 18 lines 51-55 An action identifier may be one or more alphanumeric characters, symbols, images, sounds, icons, smileys, ideograms, colors, graphics, strings, codes, barcodes, tags, Aztec Codes, MaxiCodes, Data Matrices, Quick Response (QR) Codes, electronic representations, and/or the like. An action identifier may identify and/or trigger/initiate one or more actions that are to be carried out by an appropriate computing entity (e.g., carrier/transporter computing entity 100, user computing entity 110, payment computing entity 115, retailer computing entity 120, social media computing entity 125, mobile entity communications network)…After John (e.g., operating a user computing entity 110) provides the message (e.g., sends, transmits, posts, initiates, and/or similar word used herein interchangeably), an appropriate computing entity can analyze the message (Block 415 of FIG. 4A). Analyzing the message may include determining/identifying the users/parties of the message (e.g., consignor/sender and consignee/intended recipient of the SMS text message) and determining/identifying whether any action identifiers are present in the message…  A payment computing entity 115 may have access to a user's social media messages. An electronic message/notification may be an email message, a text-based message, an SMS message, an MMS message, a tweet, a retweet, a Yo, a notification, a status update, a post, a direct message, a picture, an image, a graphic, a video, a webpage, an icon-based message, a flash, a reply, a response, an update, a share, a vote, a blog, a reblog, a checkin, a tag, a presence, an event, a group message, a chat, a view, a read, and/or similar words used herein interchangeably depending on the platform/application being used…

As per claim 39, Gillen discloses:
wherein the pre-generated target information includes a QR code, and the QR code is generated by an instant messaging program installed on a second device operated by one of the two or more different users. see col. 16 lines 2-30, col. 17 lines 13-37, col. 18 lines 51-55 An action identifier may be one or more alphanumeric characters, symbols, images, sounds, icons, smileys, ideograms, colors, graphics, strings, codes, barcodes, tags, Aztec Codes, MaxiCodes, Data Matrices, Quick Response (QR) Codes, electronic representations, and/or the like. An action identifier may identify and/or trigger/initiate one or more actions that are to be carried out by an appropriate computing entity (e.g., carrier/transporter computing entity 100, user computing entity 110, payment computing entity 115, retailer computing entity 120, social media computing entity 125, mobile entity communications network)…After John (e.g., operating a user computing entity 110) provides the message (e.g., sends, transmits, posts, initiates, and/or similar word used herein interchangeably), an appropriate computing entity can analyze the message (Block 415 of FIG. 4A). Analyzing the message may include determining/identifying the users/parties of the message (e.g., consignor/sender and consignee/intended recipient of the SMS text message) and determining/identifying whether any action identifiers are present in the message…  A payment computing entity 115 may have access to a user's social media messages. An electronic message/notification may be an email message, a text-based message, an SMS message, an MMS message, a tweet, a retweet, a Yo, a notification, a status update, a post, a direct message, a picture, an image, a graphic, a video, a webpage, an icon-based message, a flash, a reply, a response, an update, a share, a vote, a blog, a reblog, a checkin, a tag, a presence, an event, a group message, a chat, a view, a read, and/or similar words used herein interchangeably depending on the platform/application being used…

As per claims 29, and 33-36.  Claims 29, and 33-36 recite substantially similar limitations to those found in claims 21, and 25-28, respectively.  Therefor claims 29, and 33-36 are rejected under the same art and rational as claims 21, and 25-28.  Furthermore, Gillen discloses a non-transitory computer readable medium storing one more instructions executable by a computer [see col. 1 lines 41-46 and 62-67].
As per claim 37.  Claim 37 recites substantially similar limitations to those found in claims 21.  Therefor claim 37 is rejected under the same art and rational as claim 21.  Furthermore, Gillen discloses a system comprising and one or more computers, having one or more non-transitory computer readable medium storing one more instructions executable by the computers [see col. 1 lines 41-46 and 62-67].

Claims 22, 30, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen in view of Bo in view of Bridges, et al. (US Patent Application Publication 20140279483). “Bridges”.
As per claim 22, Gillen does not expressly disclose the following, Bridges, however discloses:
wherein after displaying the at least two pieces of user identity information, the method further comprises: receiving, by the first device, at least two payment amounts entered by the user of the first device, wherein the at least two payments amount respectfully correspond to the at least two pieces of user identity information. [0006-0008], [0011-0012], [0050] In some embodiments, the readable indicia is configured to be associated with multiple accounts… In some embodiments, the readable indicia and the payment information are associated with at least one of a quick response (QR) code, near field communication (NFC), a bar code, a serial number, an account number, a user identification number, a phone number, a text string, a tax identification number, or an employer identification number (EIN)… In some embodiments, processing the payment information comprises presenting to a user an interface that enables the user to select at least one of a payee, a payment source, a payment amount, or an account from which the amount of funds will be transmitted… The payees are associated with the readable indicia. In some embodiments, the apparatus may automatically assign the payee with the readable indicia. In other embodiments, the apparatus may require the user to input or select the payee. The apparatus may produce a list of payees based on location information (global positioning system (GPS) coordinates, longitude and latitude, proximity to a network, or the like). The user may select at least one payee from the list. In some embodiments, the user may select multiple payees from the list of multiple payees.
It would have been obvious to one of ordinary still in the art at the time the invention was filed to modify Gillen with the ability to allow the user to enter a payment for the accounts after scanning the code as taught by Bridges, doing so further allows the user to modify the payment amount if needed [0052].
As per claim 30.  Claim 30 recites substantially similar limitations to those found in claim 22.  Therefor claim 30 is rejected under the same art and rational as claim 22.  Furthermore, Gillen discloses a non-transitory computer readable medium storing one more instructions executable by a computer [see col. 1 lines 41-46 and 62-67].
As per claim 38.  Claim 38 recites substantially similar limitations to those found in claim 22.  Therefor claim 38 is rejected under the same art and rational as claim 22.  Furthermore, Gillen discloses a system comprising and one or more computers, having one or more non-transitory computer readable medium storing one more instructions executable by the computers [see col. 1 lines 41-46 and 62-67].

Claim 24, 32, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen in view of Bo in view of Sharp, et al. (US Patent Application Publication 20160012465), “Sharp”.

As per claim 24, Gillen does not expressly disclose the following, Sharp, however discloses:
wherein the pre-generated target information is scanned by using an instant messaging program installed on the first device. [0082], [0705] According to some embodiments, transactions, and/or one or more steps thereof, may be performed by, exclusively by, or may be performed using any one or more of a mobile messaging application communication, an SMS/MMS communication, an electronic mail communication, a web-based fillable form-based entry and submission, a phone call (using keypad entries or verbal commands to an automated attendant), one or more inputs or replies to public or private (e.g., “direct”) messaging… During the step of importing, image data may be converted to text using software; for example, in some embodiments, after the step of scanning one or more scannable images, data contained within the indicia or image-based information may be processed into text or character-based data and/or imported into a relevant field (e.g., an email communication, an SMS/MMS/Mobile messaging communication, a social media post communication, etc.).
It would have been obvious to one of ordinary still in the art at the time the invention was filed to modify Gillen with the ability to use a messaging app to perform the scanning as taught by Sharp, doing so further allows messaging app to carry out payment method and scanning operations [0082, 0705].
As per claim 32.  Claim 32 recites substantially similar limitations to those found in claim 24.  Therefor claim 32 is rejected under the same art and rational as claim 24.  Furthermore, Gillen discloses a non-transitory computer readable medium storing one more instructions executable by a computer [see col. 1 lines 41-46 and 62-67].
As per claim 40.  Claim 40 recites substantially similar limitations to those found in claim 24.  Therefor claim 40 is rejected under the same art and rational as claim 24.  Furthermore, Gillen discloses a system comprising and one or more computers, having one or more non-transitory computer readable medium storing one more instructions executable by the computers [see col. 1 lines 41-46 and 62-67].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694


/GREGORY S CUNNINGHAM II/Examiner, Art Unit 3694